EXECUTION COPY




SUPERVISORY AGREEMENT




This Supervisory Agreement (“Agreement”) is made as of June 7, 2007 (the
“Effective Date”), by and among: (i) AIG Federal Savings Bank, Wilmington,
Delaware, OTS Docket No. 14939 (the “Bank”), (ii) Wilmington Finance, Inc.,
Plymouth Meeting, Pennsylvania (“WFI”), (iii) American General Finance, Inc.,
Evansville, Indiana (“AGF”), and (iv) the OFFICE OF THRIFT SUPERVISION (“OTS”),
a federal bank regulatory agency within the United States Department of the
Treasury, acting through its Northeast Regional Director or his designee
(“Regional Director”) and maintaining its Northeast Regional Office at
Harborside Financial Center Plaza Five, Suite 1600, Jersey City, New Jersey
07311.  

WHEREAS, OTS is the primary federal regulator of the Bank pursuant to the Home
Owners’ Loan Act (“HOLA”), 12 U.S.C. §§ 1461 et seq., and is the Bank’s
appropriate Federal banking agency for purposes of the Federal Deposit Insurance
Act (“FDI Act”), 12 U.S.C. §§ 1811 et seq.; 1 and

WHEREAS, AGF and WFI are “affiliates” of the Bank and  “subsidiaries” of the
Bank’s parent “savings and loan holding company”, American International Group,
Inc., as those terms are defined in Section 10 the HOLA, 12 U.S.C. §§ 1467a; and

WHEREAS, the Bank entered into an agreement with WFI whereby, from July 2003
until May 2006, WFI performed and provided extensive mortgage lending related
services in connection with certain mortgage loans originated by the Bank that
were subject to OTS oversight and regulatory authority by virtue of 12 U.S.C. §§
1464(d)(1)(B), 1464(d)(7), 1467a(b) and 1818(b)(9); and

WHEREAS, the Bank terminated its agreement with WFI and discontinued mortgage
lending related thereto, and

WHEREAS, the OTS, based on the exercise of its regulatory responsibilities, has
determined that the Bank failed to manage and control the mortgage lending
activities outsourced to WFI in a safe and sound manner; and




1 All references herein to the United States Code (U.S.C.) and the Code of
Federal Regulations (C.F.R.) are as amended, unless otherwise indicated.








Supervisory Agreement

Page 1



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

WHEREAS, the Bank has taken steps to improve its mortgage loan origination
policies and procedures so as to address the concerns identified by the OTS; and
to enhance its compliance with applicable laws and regulations; and

WHEREAS, it is the common goal of the Bank and the OTS to ensure the Bank’s
adoption and implementation of an appropriate process to assess, correct and
remediate the negative financial impact to certain borrowers from the
insufficiently supervised lending activities of the Bank outsourced to WFI, and
to do so in conformance with safe and sound lending practices, applicable laws
and regulations; and

WHEREAS, the Bank, WFI and AGF (the “Regulated Entities”) have made a commitment
of $15 million to support financial literacy and credit counseling; and

WHEREAS, pursuant to 12 U.S.C. §§ 1467a(g) and 1818, OTS has the statutory
authority to enter into and enforce supervisory agreements to ensure the
establishment and maintenance of appropriate lending practices in the operations
of entities that it regulates, and

WHEREAS, the Regulated Entities, acting through their respective Boards of
Directors (the “Bank Board”, “WFI Board” and “AGF Board”, respectively), without
admitting or denying any unsafe and unsound practices or regulatory violations,
have developed and will implement a remediation program to address supervisory
concerns by entering into this Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1.

 Financial Cost of Remediation; Periodic Updates To OTS.

The Regulated Entities have established a reserve of $128 million to execute the
Financial Remediation Plan required by this Agreement.  Going forward, the
Regulated Entities agree to provide OTS with quarterly updates about: (a) actual
costs incurred, (b) any revised estimates of the total cost based on their
experience to date, and (c) any increases in the reserves necessary to execute
the Financial Remediation Plan.

2. Plan for Financial Remediation.2

(a) The Regulated Entities shall implement the plan submitted to OTS on the
Effective Date hereof, setting forth the qualifications for Financial
Remediation to: (i) borrowers whose creditworthiness was not adequately
considered by the Bank and (ii) borrowers who have











Supervisory Agreement

Page 2



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

incurred large broker and/or lender fees (“Financial Remediation Plan” or
“Plan”).  “Financial Remediation” includes, without limitation: (i) providing
loans to borrowers on affordable terms and/or (ii) reimbursement of fees.  The
Plan also provides for a mechanism to resolve consumer complaints.

(b) The Financial Remediation Plan shall be implemented in a manner that
provides a clear and accessible audit trail that facilitates third party
tracking and verification of all required actions under the Plan.

(c) The Financial Remediation Plan may provide a role for affiliated companies;
provided that: (i) any such affiliate(s) submit(s) a written request to the
Regional Director specifying its/their role in the Financial Remediation Plan
and agreeing to be bound by the terms of this Agreement and (ii) the Regional
Director issues a written approval of such participation.

3. Financial Remediation Plan Monitoring.

(a) Within thirty (30) days of the Effective Date of this Agreement, the
Regulated Entities shall engage the services of an external consultant (firm or
individual) (the “Monitoring Consultant”), acceptable to OTS, to monitor
compliance with the Financial Remediation Plan adopted pursuant to Section 2
 above.

(b) The Regulated Entities shall require, as part of the engagement, that, on a
quarterly basis, the Monitoring Consultant provide written reports to their
respective Boards of Directors and OTS that: (i) evaluate the Regulated
Entities’ compliance with the Financial Remediation Plan, including
comprehensive reporting on actions taken and (ii) make written recommendations
for facilitating improved compliance with such Plan.

(c) The Regulated Entities shall make available to the Monitoring Consultant all
records, reports, and other information necessary, in the judgment of the
Consultant and under the direction of the Regional Director, to accomplish a
full and complete evaluation of the Bank’s compliance with approved plans.



















2  The plans submitted to and in the possession of the OTS are deemed
confidential “unpublished OTS information”  for purposes of the OTS’s
regulations.








Supervisory Agreement

Page 3



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

4. Selection of Consultant; OTS Review & Non-Objection.

(a) Prior to engagement, the name and qualifications of the proposed Monitoring
Consultant shall be submitted in writing to the Regional Director, together with
their proposed engagement letters.  The Consultant may not be engaged until the
Bank receives written non-objection of the OTS.

(b) The Regulated Entities shall be responsible for all expenses associated with
engaging and retention of the Consultant, including, but not limited to, all
professional fees to the Consultant.

5. Compliance With Agreement.

(a) The Boards and officers of the Regulated Entities shall take immediate
action to cause the Regulated Entities and any affiliate approved to perform
services under the Financial Remediation Plan pursuant to Section 1(d) above
(“Approved Affiliate(s)”) to comply with the terms of this Agreement and
thereafter shall take all actions necessary or appropriate to cause the
Regulated Entities and any such Approved Affiliate(s) to carry out the
provisions of this Agreement.

(b) Within 15 days after the Effective Date, the Bank Board shall appoint a
committee (the “Compliance Committee”) comprised of 3 or more directors, the
majority of whom shall be outside directors, to monitor and coordinate
compliance with the provisions of this Agreement.  For purposes of this
subsection (b), “outside directors” shall mean members of the Board who are not
officers, employees, or principal stockholders of the Bank, its subsidiaries, or
its affiliates, and who do not have any material business dealings with the
Bank, its subsidiaries, or its affiliates.

(c) Within 30 days after the end of each calendar quarter following the date of
this Agreement (March 31, June 30, September 30, and December 31), the
Compliance Committee shall submit a written progress report to the Bank Board
detailing the actions taken to comply with each provision of this Agreement and
the results of those actions.

(d) Within 15 days after its receipt from the Compliance Committee, the Bank
Board shall forward a copy of the quarterly progress report described in this
subsection, with any














Supervisory Agreement

Page 4



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

additional comments made by the Board, to the Regional Director and shall
certify in writing that each director has reviewed the report.

(e) Nothing contained herein shall diminish the responsibility of the entire
Bank Board to ensure the Bank’s compliance with the provisions of this
Agreement.

6. Submission of Documents to OTS/Compliance with Plans, Policies, and
Procedures.

(a) When required by this Agreement to submit documents to OTS, they shall be
submitted as follows:

The original to:

Robert C. Albanese, Regional Director

Office of Thrift Supervision

Harborside Financial Center Plaza Five

Suite 1600

Jersey City, New Jersey  07311

A copy to:

Martin J. Lavelle, Assistant Director

Office of Thrift Supervision

Harborside Financial Center Plaza Five

Suite 1600

Jersey City, New Jersey  07311  




(b) With respect to any plan, policy, or procedure that is timely filed and
prepared with reasonable diligence, but nevertheless requires modification to
accommodate input by OTS occurring after the due date, no violation will be
found to exist for so long as the Regulated Entities (i) make diligent and good
faith efforts to incorporate such modifications,  (ii) make such modifications
no later than twenty (20) days from the date of written notice from OTS and
(iii) comply with subsequent OTS direction concerning the due dates for
implementing such modifications, provided, however, that OTS will consider
whether events outside the control of the Bank contributed to an  inability to
comply with a specific commitment made in such plans, policies or procedures in
determining whether a violation exists.

(c) During the term of this Agreement, any plans, policies, and procedures that
have been submitted to OTS for its approval or non-objection, and have been
approved or deemed to be not objectionable by OTS, shall not be amended or
rescinded without the prior written approval of the Regional Director.

7. Definitions.

(a) All technical words or terms used in this Agreement for which meanings are
not specified or otherwise provided by the provisions of this Agreement shall,
insofar as applicable, have meanings as defined in Chapter V of Title 12 of the
Code of Federal Regulations, the Home








Supervisory Agreement

Page 5



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

Owners' Loan Act (“HOLA”), the Federal Deposit Insurance Act (“FDI Act”), the
Federal Reserve Act (“FR Act”), and published OTS guidance (including the
Examination Handbook and Memoranda).  Any such technical words or terms used in
this Agreement and undefined in said Code of Federal Regulations, HOLA, FDI Act,
FR Act, or published OTS guidance shall have meanings that accord with the best
custom and usage in the savings and loan/banking industry.

(b) For purposes of this Agreement, nothing shall be deemed “acceptable” to OTS
unless the Regional Director has stated in writing that it is acceptable or has
provided a written notice of non-objection.

8. Successor Statutes, Regulations, Guidance, Amendments.

Reference in this Agreement to provisions of federal and state statutes,
regulations, and published OTS guidance shall be deemed to include references to
all amendments to such provisions that have been made as of the Effective Date
and references to successor provisions as they become applicable.

9. Time Limits.

Time limitations for compliance with the terms of this Agreement run from the
Effective Date, unless otherwise noted.  Notwithstanding any provision of this
Agreement, the OTS’s Regional Director, in his sole discretion, may grant
written extensions of time to the Regulated Entities to comply with any
provision of this Agreement.

10. Rules of Interpretation.

(a) The section and paragraph headings herein are for convenience only and shall
not affect the construction hereof.

(b) In case any provision in this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless OTS determines otherwise
in the exercise of its discretion.

11. Integration Clause; Relationship to Other Regulatory Actions.

This Agreement represents, as of the Effective Date, the final written agreement
of the parties with respect to the subject matter hereof and constitutes the
sole agreement of the parties,








Supervisory Agreement

Page 6



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

as of the Effective Date.  It does not, however, supercede or replace any prior
informal commitments for corrective actions sought by OTS made by the Regulated
Entities, unless there is a conflict in which case the provisions of this
Agreement shall be controlling.

12. Successors In Interest/Benefit.

The terms and provisions of this Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their successors in interest.  Nothing in
this Agreement, expressed or implied, shall give to any person or entity, other
than the parties hereto, the Federal Deposit Insurance Corporation, and their
successors hereunder, any benefit or any legal or equitable right, remedy, or
claim under this Agreement.

13. Effective Date; Duration; Termination or Suspension of Agreement.

This Agreement shall be effective and enforceable as of the Effective Date,
which appears on the first page of this Agreement.  This Agreement shall remain
in effect until terminated, modified, or suspended in writing by OTS, acting by
and through its Regional Director or other authorized representatives.  OTS may
suspend any or all provisions of this Agreement by providing written notice of
such action to the Regulated Entities.

14. No Violation Authorized; OTS Not Restricted; Other Actions Not Affected.

This Agreement satisfies OTS’s request for remedial action initially set forth
in correspondence dated May 31, 2006, based on the insufficiently supervised
lending activities of the Bank outsourced to WFI.  Nothing in this Agreement
shall be construed as:  

(a) allowing the Regulated Entities to violate any law, rule, regulation, or
policy statement to which they are subject,  

(b) restricting OTS from taking any other action (including, without limitation,
any type of supervisory, enforcement, or resolution action) affecting the
Regulated Entities or any of their current or former institution-affiliated
parties, or

(c) a release, discharge, compromise, settlement, dismissal, resolution, or as
in any way affecting any actions, charges against, or liability of the Regulated
Entities or any of their current or former institution affiliated parties that
arise that may be or have been brought by any other government entity other than
the OTS.














Supervisory Agreement

Page 7



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

15. Enforceability of Agreement; Director Attestation.

Each of the Regulated Entities represents and warrants that this Agreement has
been duly authorized, executed, and delivered, and constitutes, in accordance
with its terms, a valid and binding agreement.  Each director signing this
Agreement at Appendix A hereto attests, by such act, that she or he, as the case
may be, voted in favor of the Board resolutions (copies submitted to the OTS)
authorizing the execution of this Agreement by the Bank or WFI, as appropriate.

16. Statutory Basis for Agreement.

This Agreement is a “written agreement” for the purposes of section 8 of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. § 1818, and is enforceable
by the OTS pursuant to said section 8 of the FDI Act.

17. Counterparts.

This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which, taken together, shall constitute one and the same
instrument.

 

 

 [Remainder of this page intentionally left blank]







































































Supervisory Agreement

Page 8



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby execute this Agreement.

 

AIG Federal Savings Bank

 

 

By:  /s/  William Hespe

      Title:  Chairman

 

Date:  June 7, 2007

 

OFFICE OF THRIFT SUPERVISION

 

 

By:  /s/  Robert C. Albanese

      Regional Director

 

Date:  June 7, 2007

 

Wilmington Finance, Inc.  

 

 

By:  /s/  Elias Habayeb

      Title:  Director

 

Date:  June 7, 2007  

 

 

American General Finance, Inc.

 

 

By:  /s/  William N. Dooley

      Title:  Director

 

Date:  June 7, 2007  

 

 

































































Supervisory Agreement

Page 9



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------




APPENDIX A TO SUPERVISORY AGREEMENT




The undersigned individuals, each being a director of AIG Federal Savings Bank,
Wilmington Finance, Inc., and American General Finance, Inc. acknowledge that
each, following his/her review and consideration of the foregoing Agreement, has
voted in favor of the Board resolutions authorizing the Bank, WFI and AGF to
execute the foregoing Agreement and to perform the responsibilities required by
the Agreement.




Directors of AIG Federal Savings Bank







/s/

William Hespe

 

/s/

Robert W. Pierce  

 

William Hespe

  

Robert W. Pierce  

/s/




William F. Jaenike

 

/s/

Mark S. Stellini

 

William F. Jaenike

  

Mark S. Stellini

/s/




Kevin McGinn

     

Kevin McGinn

   










Directors of Wilmington Finance, Inc.







/s/

Donald R. Breivogel, Jr.

 

/s/

George D. Roach

 

Donald R. Breivogel, Jr.

  

George D. Roach

/s/




Frederick W. Geissinger

 

/s/

Elias Habayeb

 

Frederick W. Geissinger

  

Elias Habayeb

/s/




Carl Messina

     

Carl Messina

   














Supervisory Agreement

Page 10



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy




--------------------------------------------------------------------------------

Directors of American General Finance, Inc.




 

 

/s/

Stephen L. Blake

 

/s/

Frederick W. Geissinger

 

Stephen L. Blake

  

Frederick W. Geissenger

/s/




Donald R. Breivogel, Jr.

 

/s/

Jerry L. Gilpin

 

Donald R. Breivogel, Jr.

  

Jerry L. Gilpin

/s/




Robert A. Cole

 

/s/

Stephen H. Loewenkamp

 

Robert A. Cole

  

Stephan H. Loewenkamp

/s/




William N. Dooley

 

/s/

George D. Roach

 

William N. Dooley

  

George D. Roach








Supervisory Agreement

Page 11



AIG Federal Savings Bank, Wilmington Finance, Inc. & American General Finance,
Inc.

Execution Copy


